DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 17 July 2019, 10 April 2020, 14 August 2020, and 19 November 2020, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 17 July 2019, which has been placed of record and entered in the file.
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 17 July 2019, which has been placed of record and entered in the file.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
“M” (electric motor - see paragraph [0029]); and 
“22” (band running direction - see paragraph [0034]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the detailed description: 
“24” (see Figs. 2 and 4).  
The drawings are objected to because:
In Fig. 3, “25b” is incorrect and should be changed --26--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is of excessive length and because of the use of legal phraseology.  Correction is required.  See MPEP § 608.01(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because reference character “24” is shown in the drawing figures 2 and 4, but is not described in the detailed description.  The mention of “24” in the “List of reference numerals” (page 16) is insufficient.  Appropriate correction is required.
Allowable Subject Matter
Claims 13-32 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to independent claim 13, the combination of structural limitations and their relationship to one another is what makes the claimed subject matter allowable over the prior art.  
Claim 13 includes the limitations of “a band-detection device comprising a contact portion and a signaling portion, wherein the band-detection device is movable between a rest position and a signaling position, wherein the band-detection device is positioned so positioning the strapping band in a non-positionally-correct position causes the strapping band to contact the contact portion, which causes the band-detection device to move to the signaling position and cause the signaling portion of the band-detection device to signal that the strapping band is in the non-positionally-correct position” which are not taught or suggested by the prior art. 
The prior art, see for example Skonieczny, Jr. et al. (US ‘041), Figiel et al. (US ‘968), Young (US ‘851), and Lopez (US ‘223) each teach a band (or strap) detection device, but none of these references teaches the details of the band-detection device as set forth in claim 13.
Accordingly, the subject matter of claim 13 is allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference listed on the attach form (PTO-892) are cited to show strapping machines of interest.
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings and the objections to the specification as set forth above in this Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 March 2021